Title: Notes on a Proposed Conference at Hartford, Conn., July 1780
From: Hamilton, Alexander
To: 


                        
                            
                                August 1780
                            
                        
                        The Marquis De la Fayette by your order proposed New York as the object of the intended cooperation and
                            assured the Count DeRochambeau that by a certain period we should have fourteen thousand Continental troops and six
                            thousand militia, and shortly after four or six thousand more.
                        It is of great importance to us that it should appear we are ready and in condition to act; our allies not—It will therefore be good policy to keep out of sight the disappointments we met with in the number of men &c. and
                            to hold up the idea that we should have been prepared to cooperate—The contrary will have several ill effects—it will
                            discredit us with the Court of France, it will argue either that we wished to deceive, or that we did not understand our
                            true resources, the former would be a reflection upon our honesty the latter upon
                            our judgment, and either would produce an injurious distrust of our future
                            engagements. —if we are pushed about our present force we may say that we have exclusive of
                                militia between twelve and thirteen thousand men, the deficiency arises from our having ordered
                            back the Maryland troops to reinforce the Southern army, despairing of an operation there—it may be
                            added by the way without laying much stress upon it, that the States relaxed their exertions to complete their batalions
                            on finding the probability of an expedition against New York decrease.
                        Including the infantry of Sheldon and Lee Major Gibbes corps and Livingstons regiment Our Continental force
                            in this quarter may well be estimated at 10800
                        
                            
                                 
                                The Regiment at Rhode Island is
                                 
                                500
                            
                            
                                
                                The two Connecticut state Regts
                                
                                800
                            
                            
                                
                                The Jersey state Regts that may
                                
                                
                            
                            
                                
                                 be had for the occasion
                                
                                
                                     400
                                
                            
                            
                                
                                
                                
                                12.500
                            
                        
                        Besides the 12500—Van Schaicks Regiment and the German batalion may be counted upon which will make our
                            Continental and state troops near thirteen thousand; so that saying we are between twelve and
                            thirteen thousand exclusive of Militia is far near the truth as the most rigid good faith requires.
                        It will be necessary however that we should confess our wants and weaknesses very fuly—we must paint the
                            distresses of our finances of the army—the impossibility of bringing out the resources of the Country much longer, unless
                            by the help of a foreign loan—the necessity of activity if practicable on any reasonable ground; but we must carefully
                            inculcate this distinction that though we cannot count upon continued exertions for future and remote operations—yet the
                            states from a desire of getting rid of the present embarrassments by one decisive stroke, there is every reason to believe
                            would have given us effectual aid in the expedition which was in contemplation——In painting the distresses of the army we
                            must be silent on the want of the provisions at this time, because the Count will infer too much from it.
                        As to operations in my opinion we should propose three plans.
                        If a decided superiority is acquired before the end of this Month and the Admiral will engage immediately to
                            take possession of the harbour of New York and cooperate to the end of the expedition, till the siege is carried or is
                            raised—New York should still be attempted—While He goes round to the Hook the army should proceed down the Sound under a
                            proper convoy either to join us or to throw itself upon Long Island to act against Brookline as circumstances may point
                            out—If the operations of the fleet and the dispositions of the enemy put it in our power to throw the army upon York
                            Island in the first instance it ought to be done—a part intrenched before the enemy’s lines and the rest thrown upon Long
                            Island to establish itself before Brookline—I would content myself to leave in the intrenchments 6000 Continental troops
                            and 6000 Militia; the remainder of the army if thought necessary for security might cross to Long Island—there take a
                            camp as near Brooklin as might be thought expedient and intrench ten thousand men; of which eight to be regular troops two
                            militia; the remainder to recross to York Island. By this plan the operations against York Island and Long Island may go
                            on at the same time—The french troops must join us to make good our ground upon York Island; otherwise the operation
                            might be critical.
                        If the fleet should be retarded in gaining full possession of the harbour and the enemy’s dispositions should
                            make it dangerous to force our way in the first instance upon the Island—then we may intrench a corps of ten thousand men
                            (of which four or five thousand to be Continental troops) at Frogs neck or some other advantageous spot in West Chester
                            and proceed with the main body of the army to Brooklyne to reduce that post—This movement and the operations of the fleet
                            will oblige the enemy to collect their force at their works near the city; by the time Brookline was carried, the fleet in
                            all probability will have gained the harbour, and in either case the enemy cannot remain at their advanced posts, for we
                            might then throw ourselves into their rear and cut them off from their supplies—We shall by this time find no difficulty
                            in establishing ourselves on the Island in front of the enemys lines and beginning our approaches. Brookline being carried
                            some momentary repairs must be given to it, and a garrison sufficient to be secure against a coup de main left to defend
                            it and the posts near it and to bombard the city—while the rest of the army with the part intrenched at West Chester
                            unite on York Island—the precise mode of effecting this will be determined by the circumstance of the moment.
                        In the first plan after Brookline is carried it must be garrisoned in like manner, and the remaining troops
                            must rejoin those on York Island to push the approaches with the greater vigor and efficacy.
                        The fleet so soon as it gets possession of the harbour must clear the North River by such methods as the
                            Admiral thinks best. To force the passage on York Island on the first plan—the army will extend from the North River to
                            the Sound, with all the boats of the fleet and all that can be collected in the North River and in the Sound on each
                            flank; the position of the enemy will decide the rest.
                        Should not the fleet arrive in time for New York and should a decided naval superiority be afterwards
                            required, we must attempt the relief of the Southern states. The french troops will embark where they are. A corps of four
                            thousand American troops will embark in the Delaware. The french fleet will be convoyed to the mouth of the Delaware and
                            there form a junction with the American corps—and proceed to Charles Town. The troops will move by water as Sir Henry
                            Clinton did by way of Wappoo Cut &c. till it can arrive before Charles Town.
                        A landing in South Carolina will make the enemy draw in all their out posts and General Gates may approach
                            Charles Town in proportion to form a junction there with the army under your command—Perhaps it may be found expedient to
                            detach immediately into Georgia to regain possession of the state; but the circumstances on the spot will best decide
                            this.
                        The fleet after protecting the landing may return to cruise off New York and protect the successive supplies
                            going to the allied army—Its station when it finds it necessary to go into port should be  road Chesapaek bay—Most of the transports may be sent away with it. Some frigates must
                            be left—superior to the enemys naval force. It would be useful to gain possession of Charles Town harbour if it can be
                            effected—to exclude the enemy from supplies.
                        Any vessels which may be laden in the Eastern ports with provisions &c. for us must be convoyed to
                            the Delaware.
                        We should have a train of seige artillery of 60 pieces of ordnance with a proportion of stores for both
                            armies. It should if possible set out with three months supplies. If we embark as to
                            arrive sometime in November, it would be the most convenient season.
                        After reducing Charles Town a sufficient force must be sent to
                            Savannah, St Augustine &c.
                        If for want of a naval superiority we can attempt neither New York nor Charles Town we should endeavour to
                            make a Winter expedition into Canada. The force I would propose for this would be five thousand men, half French troops
                            half American. The Count De Rochambeau to engage him in the enterprise should be chief in the expedition; Major General
                            Greene should command the American corps. The Marquis should go under him; it would be well to let the latter have the
                            chief command, but the people might not be satisfied with it. There are political reasons which would induce me to prefer
                            Greene. I do not think, The Commander in Chief should go; for two reasons—the one already mentioned respecting Rochambeau
                            and the general situation of the Country, which requires his presence and influence within the states; for in the present
                            crisis there is no saying what may happen and Congress stand in need of support.
                        In order to this, I would endeavour to have Magazines of bread & forage at Coos and at Albany—snow
                            shoes &c. provided. I would encourage the late offer from the grants concerning one, and write to the state of New
                            York concerning the other—These Magazines will be useful on any supposition.
                        I prefer the route by Coos for the expedition.
                        The army should go light in the first instance; but after having established
                            itself at Montreal, a train of siege Artillery should follow and every preparation
                            should be made to break ground before Quebec as early as the season will permit
                            & too soon for succours to come up the River St Laurance; for till the capital is carried, I think nothing done.
                            Perhaps we may be able to carry it by assault.
                        As we may not have specie to maintain our part of the expedition we must endeavour to make this
                            arrangement—The Count De Rochambeau to advance the money to procure such additional supplies as we cannot send— we to
                            deliver flour &c. here for that part of the French troops which remains and the account to be afterwards
                            liquidated. The difficulty of supplying our troops may not be so great as may at first sight seem; for when the St
                            Laurance is once open we may have a water transportation for such flour &c. as we think proper to send. The giving
                            Count De Rochambeau the chief direction of the expedition will be a strong motive to engage him in this
                            agreement.
                        We should endeavour at all events to get the Count to send the fleet to Boston and come with the army this
                            way; at least this should be done as the Winter approaches. It will have many advantages; it will prevent the enemy
                            detaching from New York to push their advantages in the Southern states; it will enable us to take advantage of their
                            faults—it will prevent the evils we have to apprehend from the diminution of our army in the Winter—It will enable us to
                            detach to the Southward if we should find it necessary.
                        Should the Canadian expedition take place, the remainder of the troops should by all means join us.

                    